Patterson, J.,
(concurring.) I have but little to add to the opinion of the presiding justice, which covers the material points discussed on the argument of this appeal. The several plaintiffs entered into the occupation of space in the conduits of the defendant under an absolute obligation to pay for their use. That they were compelled to do so by law cannot affect that obligation, for such compulsion resulted from a necessity connected with the public safety; their business as theretofore conducted being dangerous to the community. At the time they entered into the occupation of thespace referred to they knew not only that they were required to pay, but also the rates established. Under such circumstances, an implied contract arose to pay that rent, unless a different one were fixed by the tribunal created by the law to regulate rentals; which, as I read the statute and the contracts, is, in the first instance, the board of electrical control. Even assuming that this court or a justice thereof or the judges of the court of common pleas or of the superior court have, under the seventh section of the act of 1887, a right to fix rents under any circumstances, I do not think that provision can be construed as being retroactive, or as relating to anything more than the fixing of rents after the jurisdiction has been invoked; for it is not to be assumed that the court can control or administer this property of the defendant,- or interfere with past relations between it and the plaintiffs as to an adjustment of rents, any more than it could between private parties who had entered into contract relations from which an implication of law would arise as to an amount of rent to be paid for the use or occupation of property; and it is entirely immaterial how this subway may be catalogued as property, or whether the relation of landlord and tenant exists, or the defendant is to be regarded as a carrier furnishing facilities for transportation, or whether it is to receive rent eo nomine, (which the statute distinctly provides for,) or as compensation. .Whatever it may be called, the defendant is entitled to its recompense, and that is for services rendered and facilities afforded; and it is simply impossible that construction can be given to these acts, which would enable the plaintiffs to go on from year to year using the subway in their business with dilatory proceedings in courts, by appeals from adjudications fixing rates; and then, if they are dissatisfied, abandoning the use, and leaving the defendant to nothing but mere common-law actions. I agree with the presiding justice that whatever power the court may have over the subject is limited by the statute, but, if general equity rules are applicable, the plaintiffs must put themselves in a position to show they are entitled to the consideration of a court of equity. That can be done only by securing to the defendant, either by a deposit of money or by a sufficient bond, the amount of rent which they knew was charged at the time they entered into occupation, which was neither $1,000 a mile, as fixed by the defendant, nor $900 a mile, which seems to have been considered by the board of electrical control a proper sum. Nothing whatever has been done by either of the plaintiffs in that direction, and the court will not now make any order concerning it, for the case must be determined on the facts as they are presented in the record, and were submitted to the judge in the court below. We are not called upon to interfere with the action of the defendant, nor to.point out to either party what is the *486remedy for the non-payment of this rent. It is sufficient that no case has been made for the interference of the court by injunction, and, if the defendant transcends its legal right in preventing the use of the subways by the plaintiffs, the latter have their adequate remedy at law.